 

Dated 15 June 2013

 



 

 

Consultancy Agreement

 

between

 

Coda Octopus Group, Inc.

 

and

 

Pemanaco Limited

 

   

 

 

CONTENTS

 

Clause       1. Interpretation  1 2. Term of engagement and Restrictions on
Substitution  3 3. Duties  3 4. Directorship  4 5. Directors’ and Officers’
Insurance and Indemnity  5 6. Compensation and Benefits  5 7. Other activities
 6 8. Confidential information and Company property  6 9. Intellectual property
 7 10. termination  8 11. Obligations upon termination  9 12. Status  10 13.
Post-Termination Restrictions  10 14. Notices  11 15. Entire Agreement and
previous contracts  12 16. Variation  12 17. Counterparts  12 18. Third party
rights  12 19. Governing law and jurisdiction  12       SCHEDULE       Schedule
Services  13

 



   

 

 

THIS AGREEMENT is dated June 15, 2010

 

Parties

 

(1) Coda Octopus Group, Inc., a Delaware corporation, (“Coda Octopus”), with a
headquarters address at 4020 Kidron Road, Suite #4, Lakeland, 33811, Florida,
United States of America (Company); and     (2) Pemanaco Limited, a corporation
incorporated in England and Wales, with its address at 145-157 St John Street,
London, EC1V 4PW, United Kingdom (Consultant Company).

 

Agreed terms

 

1. Interpretation     1.1 The definitions and rules of interpretation in this
Clause apply in this Agreement (unless the context requires otherwise).

 

Board: the board of directors of the Company (including any committee of the
board duly appointed by it).

 

Business: (i) any subsea visualization company or business (incorporated or
unincorporated), or (ii) any other business in which Coda Octopus is engaged or
is actively planning to engage as of the date of the Termination of this
Agreement.

 

Capacity: as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity.

 

Cause: means any of the matters set forth in clauses 2.3 (Substitution) and
10.1(a) through to (e) inclusive.

 

Commencement Date: June 15, 2013

 

Confidential Information: information which is non-public and (whether or not
recorded in documentary form, or stored on any magnetic or optical disk or
memory) relating to the business, products, financial affairs of the Company or
any Group Company for the time being confidential to the Company or any Group
Company and trade secrets including, without limitation, technical data and
know-how relating to the business and/or products of the Company or any Group
Company or any of its or their business contacts, customer data or key staff
information.

 

Convenience: termination of this Agreement by the Company without Cause.

 

Engagement: the engagement of the Consultant Company by the Company on the terms
of this Agreement.

 

Fees: the monthly amount to be paid by the Company for the Services to be
provided by the Individual through the Consultant Company and which are set
forth in Clause 6 of this Agreement.

 

  1 

 

 

Group Company: the Company, any company of which it is a Subsidiary (its holding
company) and any Subsidiaries of the Company or of any such holding company.

 

Incapacity: any sickness or injury which prevents the Individual from carrying
out his duties.

 

Individual: Annmarie Gayle

 

Intellectual Property Rights: patents, rights to Inventions, copyright and
related rights, trademarks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, rights in designs, rights in
computer software, database rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which may now
or in the future subsist in any part of the world.

 

Invention: any invention, idea, discovery, development, improvement or
innovation made by the Consultant Company or by the Individual in connection
with the provision of the Services, whether or not patentable or capable of
registration, and whether or not recorded in any medium.

 

Management Incentive Scheme: the bonus scheme put in place by the Board of
Directors of Coda Octopus Group, Inc. which is intended to incentivise the
management to perform the Group’s annual business plan and under which a bonus
(Stock Grants or Cash ) is payable for the achievement of certain performance
milestones.

 

Restricted Business: any business which competes with the Business at the
relevant point in time

 

Restricted Customer: any firm, company or person who, during the 6 months prior
to Termination, was a customer of or in the habit of dealing with the Company or
any Group Company with whom the Consultant or the Individual had contact or
about whom he became aware or informed in the course of his engagement under
this Agreement.

 

Restricted Person: anyone employed or engaged by the Company or any Group
Company and who could materially damage the interests of the Company or any
Group Company if they were involved in any Capacity in any business concern
which competes with any Restricted Business and with whom the Consultant Company
or Individual dealt in the twelve (12) months prior to Termination in the course
of its or his Engagement.

 

Services: those set forth in Schedule 1 hereto.

 

Termination Date: for the purpose of this Agreement, the termination date shall
mean the date when notice of termination is given.

 

  2 

 

 

1.2 The headings in this Agreement are inserted for convenience only and shall
not affect its construction.     1.3 A reference to a particular law is a
reference to it as it is in force for the time being taking account of any
amendment, extension, or re-enactment and includes any subordinate legislation
for the time being in force made under it.     1.4 Unless the context otherwise
requires, a reference to one gender shall include a reference to the other
genders.     1.5 Unless the context otherwise requires, words in the singular
include the plural and in the plural include the singular.     1.6 The schedules
to this Agreement form part of (and are incorporated into) this Agreement.    
2. Term of engagement and Restrictions on Substitution     2.1 The Company shall
engage the Consultant Company and the Consultant Company shall make available to
the Company the Individual to provide the Services on the terms and conditions
of this Agreement.     2.2 The Engagement shall be deemed to have commenced on
the Commencement Date and shall continue, subject to the remaining terms of this
Agreement, until terminated by either party giving the other not less than
twelve (12) months’ prior notice of termination in writing.     2.3 The
Consultant Company agrees that only the Individual shall perform the Services
and as such the Consultant Company shall not be entitled to substitute the
Individual and if the Individual is unable to provide the Services this
Agreement shall be terminated forthwith and this shall constitute Cause within
the meaning of this Agreement.     3. Duties     3.1 During the Engagement the
Consultant Company shall, and (where appropriate) shall procure that the
Individual shall:

 

  (a) provide the Services with all due care, skill and ability and use its or
his best endeavours to promote the interests of the Group and the companies
within the Group.         (b) unless the Individual is prevented by ill health
or accident, devote at least 180 hours in each calendar month to the carrying
out of the Services together with such additional time if any as may be
necessary for their proper performance;         (c) promptly give to the Board
all such information and reports as it may reasonably require in connection with
matters relating to the provision of the Services or the business of any Group
Company.

 

  3 

 

 

3.2 If the Individual is unable to provide the Services due to illness or injury
the Consultant Company shall advise the Company of that fact as soon as
reasonably practicable and shall provide such evidence of the Individual’s
illness or injury as the Company may reasonably require.     3.3 The Consultant
Company shall procure that the Individual is available at all times on
reasonable notice to provide such assistance or information as the Company may
require.     3.4 The Consultant Company shall, and shall procure that the
Individual shall, comply with all reasonable standards of safety and comply with
the Company’s health     3.5 safety procedures from time to time in force at the
premises where the Services are provided and report to the Company any unsafe
working conditions or practices. On termination of the Engagement, the
Consultant Company shall be entitled to be paid in lieu of accrued but untaken
holiday by the Individual. The amount of the payment in lieu shall be calculated
on the basis that each day of paid holiday is equal to 1/260 of the Fees payable
in accordance with the terms of this Agreement.     3.6 If the Individual has
taken more holiday than his accrued entitlement at the date of termination of
the Engagement, the Company shall be entitled to deduct the appropriate amount
from any payments due to the Consultant Company (on the basis that each day of
paid holiday is equal to 1/260 of the Fees payable in accordance with the terms
of this Agreement.     3.7 If either party has served notice to terminate the
Engagement, the Company may require the Individual to take any accrued but
unused holiday entitlement during the notice period.     4. Directorship     4.1
Except with the prior approval of the Board, or as provided in the byelaws of
the Company, the Individual shall not resign as a director of the Company.    
4.2 All directors are subject to re-election at the Company’s Annual General
Meeting. The appointment as a Director shall automatically terminate if the
Individual is not re-elected at the Annual General Meeting of Stockholders or if
he becomes prohibited by law from serving as a Director.     4.3 If during the
Appointment the Individual ceases to be a director of the Company (otherwise
than by reason of his death, resignation or disqualification pursuant to the
byelaws of the Company, as amended from time to time, or by statute or court
order) the Engagement shall continue with the Individual in all other respects,
except as a director and the terms of this Agreement (other than those relating
to the holding of the office of director) shall continue in full force and
effect. The Individual shall have no claims in respect of such cessation of
office.

 

  4 

 

 

5. Directors’ and Officers’ Insurance and Indemnity     5.1 Subject to the terms
of the Company’s directors and officers liability insurance policy, during and
for a period of a maximum of three (3) years after termination the Individual
shall be entitled to director and officer insurance coverage for his acts and/or
omissions while an officer and/or director of the Company on a basis no less
favourable than the coverage provided current officers and directors.     5.2 In
the event that there is a shortfall in the D&O Insurance cover including any
compulsory excess that may be applicable, the Company shall indemnify the
Consultant Company on a $ for $ basis for any amounts that he may pay in respect
of any actions or liability arising out of or in connection with the Individual
serving as a director of the Company.     6. Compensation and Benefits     6.1
Fees       The Fee to be paid by the Company to the Consultant Company for the
Services of the Individual shall be a monthly amount of $19,167.     6.2
Incentive Plan       Unless otherwise agreed in writing, the Individual shall be
entitled to participate in the Company’s Management Incentive Scheme to include
a Chief Executive Bonus of $100,000 for achievement of target, payable dependent
upon performance. Any payments (whether in cash or kind) are contingent upon
achieving the annual defined performance milestones.     6.3 Reimbursement of
Expenses

 

  (a) The Company shall reimburse (or procure the reimbursement of) all
reasonable expenses wholly, properly and necessarily incurred by the Individual
in providing the Services, subject to compliance with the Company’s Expenses
Policy in force from time to time including production of receipts or other
evidence of the expense claimed by the Consultant Company and which may be
reasonably requested by the Company.         (b) The Consultant Company shall
abide by the Company’s policies on expenses as communicated to it from time to
time and shall procure that the Individual complies fully with these policies.  
      (c) Any credit card supplied to the Individual by the Company (or any of
its subsidiaries) shall be used only for expenses incurred by him in the course
of the Engagement.

 

  5 

 

 

6.4 Paid Time Off

 

  (a) The Individual shall be entitled to 30 days’ paid holiday in each holiday
year together with the usual public holidays in England and Wales.         (b)
If either party has served notice to terminate the Engagement, the Company may
require the Individual to take any accrued but unused holiday entitlement during
the notice period.

 

7. Other activities     7.1 Subject to Clause 7.2, during the Engagement the
Consultant Company shall procure that the Individual shall not, except as a
representative of the Group, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any Capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation) except with the prior written approval of the
Company.     7.2 Notwithstanding Clause 7.1 of this Agreement, the Consultant
Company and/or Individual may hold an investment by way of shares or other
securities of not more than 5% of the total issued share capital of any company
(whether or not it is listed or dealt in on a recognised stock exchange) where
such company does not carry on a business similar to or competitive with any
business for the time being carried on by the Group.     8. Confidential
information and Company property     8.1 The Consultant Company acknowledges
that in the course of the Engagement it and the Individual will have access to
Confidential Information. The Consultant Company has therefore agreed to accept
the restrictions in this Clause 8.     8.2 The Consultant Company shall not, and
shall procure that the Individual shall not (except in the proper course of its
or his duties) either during the Engagement or at any time after the Termination
Date, use or disclose to any firm, person or company (and shall use its best
endeavours and procure that the Individual shall use its best endeavours to
prevent the publication or disclosure of) any Confidential Information. This
restriction does not apply to:

 

  (a) any use or disclosure authorised by the Company or required by law; or    
    (b) any information which is already in, or comes into, the public domain
otherwise than through the Consultant Company’s or the Individual’s unauthorised
disclosure.

 

8.3 All documents, manuals, hardware and software provided for the Individual’s
use by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company’s computer systems or other electronic
equipment (including mobile phones if provided by the Company), remain the
property of the Company.

 

  6 

 

 

9. Intellectual property     9.1 The Consultant Company hereby assigns to the
Company all existing and future Intellectual Property Rights in the Works and
the Inventions and all materials embodying such rights to the fullest extent
permitted by law. Insofar as they do not so vest automatically by operation of
law or under this Agreement, the Consultant Company holds legal title in such
rights and inventions on trust for the Company.     9.2 The Consultant Company
undertakes to the Company:

 

  (a) to notify to the Company in writing full details of all Works and
Inventions promptly on their creation;         (b) to keep confidential the
details of all Inventions;         (c) whenever requested to do so by the
Company and in any event on the termination of the Engagement, promptly to
deliver to the Company all correspondence, documents, papers and records on all
media (and all copies or abstracts of them), recording or relating to any part
of the Works and the process of their creation which are in his possession,
custody or power;         (d) not to register nor attempt to register any of the
Intellectual Property Rights in the Works, nor any of the Inventions, unless
requested to do so by the Company; and         (e) to do all acts necessary to
confirm that absolute title in all Intellectual Property Rights in the Works and
the Inventions has passed, or will pass, to the Company,

 

  and confirms that the Individual has given written undertakings in the same
terms to the Consultant Company.     9.3 The Consultant Company warrants that:

 

  (a) it has not given and will not give permission to any third party to use
any of the Works or the Inventions, nor any of the Intellectual Property Rights
in the Works;         (b) it is unaware of any use by any third party of any of
the Works or Intellectual Property Rights in the Works; and         (c) the use
of the Works or the Intellectual Property Rights in the Works by the Company
will not infringe the rights of any third party,

 

  and confirms that the Individual has given written undertakings in the same
terms to the Consultant Company.     9.4 The Consultant Company acknowledges
that no further remuneration or compensation other than that provided for in
this Agreement is or may become due to the Consultant Company in respect of the
performance of its obligations under this Clause 9.

 

  7 

 

 

9.5 The Consultant Company undertakes to execute all documents, make all
applications, give all assistance and do all acts and things, at the expense of
the Company and at any time either during or after the Engagement, as may, in
the opinion of the Board, be necessary or desirable to vest the Intellectual
Property Rights in, and register or obtain patents or registered designs in, the
name of the Company and otherwise to protect and maintain the Intellectual
Property Rights in the Works. The Consultant Company confirms that the
Individual has given written undertakings in the same terms to the Consultant
Company.     9.6 The Consultant Company hereby irrevocably appoints the Company
to be its attorney to execute and do any such instrument or thing and generally
to use its name for the purpose of giving the Company or its nominee the benefit
of this Clause 9 and acknowledges in favour of a third party that a certificate
in writing signed by any director or the secretary of the Company that any
instrument or act falls within the authority conferred by this Clause 9 shall be
conclusive evidence that such is the case.     10. termination     10.1
Notwithstanding the provisions set forth in Clause 2.2 hereof, the Company may
terminate the Engagement with immediate effect for Cause without notice and with
no liability to make any further payment to the Consultant Company or the
Individual (other than those set out in Clause 10.2. hereof).     10.2 In this
context “Cause” shall mean if the Consultant Company and/or the Individual:

 

  (a) is guilty of any gross misconduct affecting the business of the Company or
any Group Company; or         (b) commits any serious or repeated breach or
non-observance of any of the provisions of this Agreement or refuses or neglects
to comply with any reasonable and lawful directions of the Board; or         (c)
is, in the reasonable opinion of the Board, negligent and incompetent in the
performance of his duties; or         (d) is guilty of any fraud or dishonesty
or acts in any manner which in the opinion of the Company or the Board brings or
is likely to bring the Individual or the Company or any Group Company into
disrepute or is materially adverse to the interests of any Group Company; or    
    (e) is unable by reason of Incapacity to perform his duties under this
Agreement for an aggregate period of 12 weeks in any 52 weeks’ period; or      
  (f) seeks to substitute the Individual under the circumstances set out in
Clause 2.3 of this Agreement.

 

10.3 The rights of the Company under clause 10.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this Agreement by the Individual as having brought the Agreement
to an end. Any delay by the Company in exercising its rights to terminate shall
not constitute a waiver thereof.

 

  8 

 

 

11. Obligations upon termination     11.1 On the Termination Date the Consultant
Company shall, and shall procure that the Individual shall:

 

  (a) immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located) relating to the business or affairs of any Group Company or their
business contacts, any keys, and any other property of any Group Company, which
is in its or his possession or under its or his control;         (b)
irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in its or his possession or under its or his control
outside the premises of the Company; and         (c) provide a signed statement
that it has complied fully with its obligations under this Clause 11 and procure
that the Individual also provides such signed statement.

 

11.2 Regardless of the reason for any termination of this Agreement, the
Consultant Company shall be entitled to:

 

  (a) any unpaid portion of the Fees through to Termination Date;         (b)
reimbursement of any outstanding business expenses which are properly incurred
in accordance with the Company’s expense policy and/or practice in force from
time to time.         (c) Directors’ and Officers’ insurance coverage in
accordance with the terms of this Agreement.

 

11.3 Termination payments due under this Agreement shall be made no later than
within 60 days of the termination date.     11.4 In the event that the Company
terminates for Convenience, the Company shall, in addition to the payments
provided for in Clause 11.2, pay the Consultant Company the following:

 

  (a) A lump sum payment equal to one times the sum of the annual Fees payable
to the Consultant Company for the Services of the Individual; and         (b) a
separation bonus of $150,000 (whether or not the performance milestones have
been achieved); and         (c) vesting of any stock grant provided for in the
Management Incentive Plan.

 

  9 

 

 

12. Status     12.1 The relationship of the Consultant Company (and the
Individual) to the Company will be that of independent contractor and nothing in
this Agreement shall render it (nor the Individual) an employee, worker, agent
or partner of the Company and the Consultant Company shall not hold itself out
as such and shall procure that the Individual shall not hold himself out as
such.     12.2 This Agreement constitutes a contract for the provision of
services and not a contract of employment and accordingly the Consultant Company
shall be fully responsible for and shall indemnify the Company or any Group
Company for and in respect of payment of the following within the prescribed
time limits:

 

  (a) any income tax, National Insurance and Social Security contributions and
any other liability, deduction, contribution, assessment or claim arising from
or made in connection with either the performance of the Services or any payment
or benefit received by the individual (or their associates) in respect of the
Services, where such recovery is not prohibited by law. The Consultant Company
shall further indemnify the Company against all reasonable costs, expenses and
any penalty, fine or interest incurred or payable by the Company in connection
with or in consequence of any such liability, deduction, contribution,
assessment or claim;         (b) any liability for any employment-related claim
or any claim based on worker status (including reasonable costs and expenses)
brought by the Individual or any Substitute against the Company arising out of
or in connection with the provision of the Services, except where such claim is
as a result of any act or omission of the Company.

 

12.3 The Company may at its option satisfy such indemnity (in whole or in part)
by way of deduction from payments due to the Consultant Company or the
Individual.     13. Post-Termination Restrictions     13.1 In order to protect
the Confidential Information, trade secrets and business connections of the
Company and each Group Company to which the Consultant Company and/or Individual
has access as a result of the Engagement, the Consultant Company covenants with
the Company and shall procure that the Individual also enters into similar
covenants benefiting the Company that neither the Consultant Company nor the
Individual shall:

 

  (a) for 12 months after Termination solicit or endeavour to entice away from
the Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business; or         (b)  for 12 months after
Termination in the course of any business concern which is in competition with
any Restricted Business, offer to employ or engage or otherwise endeavour to
entice away from the Company or any Group Company any Restricted Person; or

 

  10 

 

 

  (c) for 12 months after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business; or         (d) for 12 months after Termination be involved with the
provision of goods or services to (or otherwise have any business dealings with)
any Restricted Customer in the course of any business concern which is in
competition with any Restricted Business; or         (e) at any time after
Termination, represent himself as connected with the Company or any Group
Company in any Capacity.

 

13.2 None of the restrictions in Clause 13 shall prevent the Consultant Company
or the Individual from:

 

  (a) being engaged or concerned in any business concern insofar as the
Consultant’s duties or work shall relate solely to geographical areas where the
business concern is not in competition with any Restricted Business; or        
(b) being engaged or concerned in any business concern, provided that the
Consultant’s duties or work shall relate solely to services or activities of a
kind with which the Consultant Company or the Individual was not concerned to a
material extent in the twelve (12) months prior to Termination.

 

13.3 The restrictions imposed on the Consultant Company and Individual by Clause
13.1 apply to either of them acting:

 

  (a) directly or indirectly including through legal or natural persons under
his control or related to him; and         (b) on his own behalf or on behalf
of, or in conjunction with, any firm, company or person.

 

13.4 Each of the restrictions in this Clause 13 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.     14. Notices
    14.1 Any notice given under this Agreement shall be in writing and signed by
or on behalf of the party giving it and shall be served by delivering it
personally, or sending it by pre-paid recorded delivery or registered post to
the relevant party at its registered office for the time being or by sending it
by fax to the fax number notified by the relevant party to the other party. Any
such notice shall be deemed to have been received:

 

  11 

 

 

  (a) if delivered personally, at the time of delivery;         (b) in the case
of pre-paid recorded delivery or registered post, 48 hours from the date of
posting;         (c) in the case of fax, at the time of transmission.

 

14.2 In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post or that the notice was
transmitted by fax to the fax number of the relevant party).     15. Entire
Agreement and previous contracts       Each party on behalf of itself and (in
the case of the Company, as agent for any Group Companies) acknowledges and
agrees with the other party the Company acting on behalf of itself and as agent
for each Group Company) that:

 

  (a) this Agreement together with any documents referred to in it constitute
the entire Agreement and understanding between the Consultant Company and the
Company and any Group Company and supersedes any previous Agreement between them
relating to the Engagement (which shall be deemed to have been terminated by
mutual consent);

 

  (b) in entering into this Agreement neither party nor any Group Company has
relied on any pre-contractual statement; and         (c) the only remedy
available to it for breach of this Agreement shall be for breach of contract
under the terms of this Agreement and each party shall have no right of action
against any other party in respect of any pre-contractual statement. Nothing in
this Agreement shall, however, operate to limit or exclude any liability for
fraud.

 

16. Variation       No variation of this Agreement shall be valid unless it is
in writing and signed by or on behalf of each of the parties.     17.
Counterparts       This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be an original, and all the counterparts
together shall constitute one and the same instrument.     18. Third party
rights       The Contracts (Rights of Third Parties) Act 1999 shall not apply to
this Agreement and no person other than the Consultant Company and the Company
shall have any rights under it. The terms of this Agreement or any of them may
be varied, amended or modified or this Agreement may be suspended, cancelled or
terminated by Agreement in writing between the parties or this Agreement may be
rescinded (in each case), without the consent of any third party.

 

19. Governing law and jurisdiction     19.1 This Agreement and any dispute or
claim arising out of or in connection with it or its subject matter or formation
(including non-contractual disputes or claims) shall be governed by and
construed in accordance with English law.     19.2 Each party irrevocably agrees
to submit to the exclusive jurisdiction of the courts of England and Wales over
any claim or matter arising under or in connection with this Agreement.

 

  12 

 

 

Schedule Services

 

 

The Individual’s Position Title: Group Chief Executive Officer

 

The Individual reports to: Board of Directors of Coda Octopus Group, Inc.,

 

Job Summary

 

The Individual serves as chief executive of Coda Octopus Group, Inc., and, in
partnership with the Board, is responsible for the success of Coda Octopus
Group, Inc. Together, the Board and the Individual assure the accomplishment of
Coda Octopus’ mission and vision and its business plans, and the accountability
of Coda Octopus to its diverse constituents.

 

The Board delegates responsibility for management and day-to-day operations to
the Individual, and she has the authority to carry out these responsibilities,
in accordance with the direction and policies established by the Board. The
Individual provides direction to the Board enabling it to carry out its
governance functions.

 

Accountabilities

 

1)Mission, policy and planning

 

  a) Helps the Board determine Coda Octopus’ values, mission, vision, and short-
and long-term goals.         b) Helps the Board monitor and evaluate Coda
Octopus’ effectiveness and results.         c) Keeps the Board fully informed on
the condition of Coda Octopus and on all the important factors influencing it.  
        Identifies problems and opportunities and addresses them; brings those
which are appropriate to the Board and/or its committees; and, facilitates
discussion and deliberation.           Informs the Board and/or its committees
about trends, issues, problems and activities in order to facilitate
policy-making and recommends policy positions.

 

2) Management and administration

 

  a) Provides general oversight of all Coda Octopus’ activities, manages the
day-to-day operations, and assures a smoothly functioning, efficient
organization.         b) Assures organizational stability through development
and implementation of standards and controls, systems and procedures, and
regular evaluation.         c) Recommends staffing and financing to the Board of
Directors. In accordance with Board action, recruits personnel, negotiates
professional contracts, and sees that appropriate salary structures are
developed and maintained.         d) Specifies accountabilities for management
personnel and evaluates performance regularly.

 

  13 

 

 

3) Governance

 

  a) Helps the Board articulate its own role and accountabilities and that of
its committees and individual members, and helps evaluate performance regularly.
        b) Works with the Board Chair to enable the Board to fulfill its
governance functions and facilitates the optimum performance by the Board, its
committees and individual Board members.         c) Focuses Board attention on
long-range strategic issues.

 

4)Financing  

 

  a) Promotes products and product development that are produced in a
cost-effective manner, employing economy while maintaining an acceptable level
of quality.         b) Oversees the fiscal activities of the organization
including budgeting, reporting and audit.

 

  14 

 



 

Executed by Coda Octopus Group acting by Geoff Turner, Deputy Group Chief
Executive Officer and Director [image_002.jpg]       Executed by Pemanaco
Limited acting by Annmarie Gayle, director  [image_003.jpg]   Signature and
Date: 15 June 2013

 

  15 

 

 

 

